DETAILED ACTION
	This following is a Final Office Action is in response to Applicant's amendment received November 10, 2020.  Applicant’s amendment amended claims 1, 3, 8, 10, 15 and 17. Claims 1-20 are currently pending. 
			
				Notice of Pre-AIA  or AIA  Status
	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The Double Patenting Rejections of claims 1-20 in the previous office action is maintained below.

The.35 U.S.C. § 112 first paragraph rejection in the previous action is withdrawn.
The 35 U.S.C. § 101 rejection of claims 1-8, 10-15, and 17-19 in the previous action is maintained.
The 35 U.S.C. § 103 rejection of claims 1-8, 10-15, and 17-19 in the previous action is maintained.

 				Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/242,369. Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before", in re Karlson, 136 USPQ 184 (CCPA 1963.
  				
Response to Arguments

	Applicant's arguments filed on September 10, 2020 with regard to the 101 rejection have been fully considered but they are not persuasive. Specifically Applicant asserted that claims 1, 8, and 15 were amended to recite “at least one of a data-driven decision support system (DSS), a data-oriented DSS, or a model-driven DSS to the one or more contemporaneous inputs”. Applicant further .
	In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – providing agricultural pedigree for agricultural products. While the claims may represent an improvement to the business process of coordinating information relating to the production and tracking of agricultural product, they in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
. 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").


These recited additional elements are merely generic computer 
components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the 
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.

				Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and 
	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method and systems (claims 1-20) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.

With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or 

Two and Step 2 B below: 
 	Taken independent claim 1 as an example, independent claim 1 recites:
 	receive input of data relating to at least one of the agricultural product's production, harvesting, distribution, processing and consumption, from at least one source (wherein the “receive” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at pa. 9 of the October 2019 Update); inputting one or more contemporaneous inputs into the information storage device over time throughout at least the production of the agricultural product, wherein the inputting includes automated contemporaneous uploading of inputs from farm equipment engaged in the production of the agricultural product (wherein the “inputting” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process); generating a prediction of a yield potential of the agricultural product by applying at least one of a data-driven decision support system (DSS), a data-oriented DSS, or a model-driven DSS to the one or more contemporaneous inputs (wherein the “generating” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process); providing access to at least a portion of said data via the open communication network (wherein the “providing” fails within 
	Independent claims 8 and 15 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are an open communication network and a storage device.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to integrate the abstract idea into a practical application,), which is not enough to integrate the abstract idea into a practical application. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
	Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under 
	With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to an open communication network and a storage device. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to significantly more than the abstract idea. Notably, Applicant’s Specification describes the generic computer system that may be used to implement the invention (See, e.g., Specification at Paragraphs [0030 and 0031]. 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

 abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details or activities that can be performed in the human mind via observation, evaluate, judgment, or opinion. For example, dependent claims 22/32 recite details about the monitored/determined data (indication of rainfall intensity), which, may also be performed mentally via human judgment, observation, or evaluation.  Dependent claims 23-30 and 33-39 have been evaluated as well, however similar to claims 22/32, these claims are part of the abstract idea itself since these activities can be also implemented mentally, such as via human judgment, evaluation, observation, or opinion. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 4-9, 11-16, and 18-20 are rejected under pre-AIA  35 U.S.C.


Regarding Claims 1 and 15, Dlott teaches a system and method comprising:
Providing an open communication network accessible information storage device (Figure 7, 16A; Figure 4, Element 105; Figure 12; Figure 13, Elements 106, 103) adapted to receive input of data relation to at least one of an agricultural products production OR harvesting OR distribution OR processing OR consumption from at least one source (Figure 1, Element 15; Figure 4, Elements 105, 110, 112, 114, 115; Figure 12, Element 405);
Inputting one or more contemporaneous inputs into the information device over time throughout at least the production of the agricultural product (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 10-65; Figure 2; Figure 3, Elements 42, 58; Figure 5; Figure 7, Element 170; Figures 8A, 10, 11), wherein the input device includes automated capture and uploading of inputs (Figure 11, Element 328; Figure 13, Element 450; Column 10, Lines 64-68; Column 11, Lines 5-20, 50-68; Column 18, Lines 28-37) from equipment engaged in the production of the agricultural product (Figure 7, Element 170; Figure 8A):
Storing the data (Figure 3, Element 50; Figure 4, Elements 50, 103);
Providing access to at least a portion of the data via the open communication network (Figure 3, Elements 52, 54, 56, 84, 94, 76; Abstract; Column 2, Lines SAGS; Column 15, Lines 44-68; Column 21, Lines 5-20; Column 23, Lines 20-55).

While the utilization of farm equipment to capture/collect and upload data is old, well-known and widely practiced (see Applicant’s Specification Paragraph 14) Dlott does not expressly teach that the input device includes automated contemporaneous uploading of inputs from farm equipment engaged in the production of the agricultural product as claimed.
Smith, in an analogous art of agricultural production, teaches a system and method wherein the input device includes uploading of inputs from farm equipment engaged in the production of the agricultural product (Figure 15; Column 5, Lines 35-68; Column 23, Lines 14-32),
It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Dlott with its ability to collect/capture data would have benefited from capturing data utilizing inputs from farm equipment engaged in the product of the agricultural product in view of the teachings of Smith et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as It did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Dlott teaches real-time monitoring (contemporaneous) of agricultural production practices (Column 2, Lines 22-25; Claim 1) and uploading (transmitting input data; Figure 11, Element 328) neither Dlott nor Smith is silent on whether or not the data is automated upload as claimed.


It would have been obvious to a person of ordinary still in the art at the time of the invention to automate the uploading step because this would speed up the process of matching policies with customers, which is purely known, and an expected result from automation of what is known in the art.
The combination of Dlott and Smith teach all of the limitations above but fails to explicitly teach generating a prediction of a yield potential of the agricultural product by applying at least one of a data-driven decision support system (DSS). However, Juhani et al teach a data-driven Decision System for generating predicting for a product (Note Pages 235-236 and 242). It would have been obvious to a person of ordinary skill in the art befor the effective filing date of the claimed invention to have modified the disclosures of Dlott and Smith to incorporate a data-drivendecision support system as taught by Juhani in order to predict likely outcome.

Regarding Claim 8, Dlott teaches a system and method comprising;

Inputting one or more contemporaneous inputs into the information device over time throughout at least the production of the agricultural product (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 10-65; Figure 2; Figure 3, Elements 42, 58; Figure 5; Figure 7, Element 170; Figures 8A, 10, 11), wherein the input device includes automated capture and uploading of inputs (Figure 11, Element 328; Figure 13, Element 450; Column 10, Lines 64-68; Column 11, Lines 5-20, 50-68; Column 18, Lines 28-37} from equipment engaged in the production of the agricultural product (Figure 7, Element 170; Figure 8A);
Storing the data (Figure 3, Element 50; Figure 4, Elements 50, 103);
Providing access to at least a portion of the data via the open communication network (Figure 3, Elements 52, 54, 56, 84, 94, 78; Abstract; Column 2, Lines 54-88; Column 15, Lines 44-68; Column 21, Lines 5-20; Column 23, Lines 20-55).
While the utilization of farm equipment to capture/collect and upload data is old, well-known and widely practiced (see Applicant’s Specification Paragraph 14:) Dlott does not expressly teach that the input device includes automated contemporaneous uploading of inputs from farm equipment engaged in the production of the agricultural product as claimed.

the production of the agricultural product (Figure 15; Column 5, Lines 35-68; Column 23, Lines 14-32; Claim 1). It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Dlott with its ability to collect/capture data would have benefited from capturing data utilizing inputs from farm equipment engaged in the product of the agricultural product in view of the teachings of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dlott does not expressly teach predicting at least one sustainability measurement (e.g. see claim 20) of the agricultural product utilizing the data as claimed.
Smith, in an analogous art of agricultural production, teach a system and method comprising predicting at least one sustainability measurement of the agricultural product utilizing the data (e.g. water efficiency, water usage; Column 4, Lines 1-5; Column 21, Lines 57-68; Column 22, Lines 8-14, 48-51; Claim 1; Figure 12).
 	It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Dlott to predict at least one sustainability measurement (or any agricultural measurement) in view of the teachings of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
 	While Dlott teaches real-time monitoring (contemporaneous) of agricultural production practices (Column 2, Lines 22-25; Claim 1) and uploading (transmitting input data; Figure 11, Element 328) neither Dlott nor Smith is silent on whether or not the data is automated upload as claimed.
 	It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91,95, 120 USPQ 193, 194 (CCPA 1958). For example, simply automating the step of uploading input data gives you just what you would expect from the manual step as shown in Dlott. In other words there is no enhancement found in the claimed step. The claimed uploading step only provides automating the manual activity. The end result is the same as compared to the method of Dlott a computer can simply iterate the steps faster. The result is the same.
 	It would have been obvious to a person of ordinary still in the art at the time of the invention to automate the uploading step because this would speed up the process of matching policies with customers, which is purely known, and an expected result from automation of what is known in the art.
The combination of Dlott and Smith teach all of the limitations above but fails to explicitly teach generating a prediction of a yield potential of the agricultural product by applying at least one of a data-driven decision support system (DSS). However, Juhani et al teach a data-driven Decision System for generating predicting for a product (Note Pages 235-236 and 242). It would have been obvious to a person of ordinary skill in the 
 	Regarding Claims 2, 9 and 16 Dlott teaches a system and method further comprising:
	Data input/uploading from at least one mobile metering device (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 10-65;Figure 7, Element 170; Figure 8A); and
 	Coordinating/orchestrating at least one of the production OR harvesting OR distribution OR processing OR consumption of the agricultural product via the open communication network (Figures 3, 12, 16A, 17A, 17B, 17C; Abstract).
 	As discussed above Dlott does not expressly teach that the device is on board the farm equipment as claimed.
 	Smith, in an analogous art of agricultural product, teaches a system and method comprising data input/uploading from at least one mobile metering device on board the farm equipment (Figure 15; Column 5, Lines 35-68; Column 23, Lines 14-32; Claim 1).
 	Regarding Claims 4, 11 and 18 Dlott teaches a system and method further comprising:

Figure 8A); and
 	Evaluating compliance of the agricultural product with preexisting standards in accordance with predefined standard requirements (e.g. certification criteria, regulatory compliance; Column 8, Lines 29-52; Column 19, Lines 1-68; Column 20; Figure 15, Elements 528, 530; Figure 14, Element 512; Figure 13, Element 472, 454; Figure 3, Elements 52, 70, 76).
	As discussed above Dlott does not expressly teach that the device is on board the farm equipment as claimed.
  	Smith et al., in an analogous art of agricultural product, teach a system and method comprising data input/uploading from at least one mobile metering device on board the farm equipment (Figure 15; Column 5, Lines 35-68; Column 23, Lines 14-32; Claim 1).
 	Regarding Claims 5 and 19, Dlott teaches a system and method further comprising:
 	Data input/uploading from at least one mobile metering device (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 10-65;Figure 7, Element 170; Figure 8A);
 	Accessing at least one measurement of the agricultural product including sustainability OR profitability OR water usage OR carbon footprint OR risk management OR energy (Column 17, Lines 45-53).

 	Smith, in an analogous art of agricultural product, teach a system and method comprising data input/uploading from at least one mobile metering device on board the farm equipment (Figure 15; Column 5, Lines 35-68; Column 23, Lines 14-32; Claim 1).
 	Dlott does not expressly teach predicting at least one measurement as claimed.
Smith, in an analogous art of agricultural production, teaches a system and method comprising accessing and predicting at least one measurement of the agricultural product including sustainability OR profitability OR water usage OR carbon footprint OR risk management OR energy (e.g. water efficiency, water usage; Column 4, Lines 1 -5; Column 21, Lines 57-68; Column 22, Lines 6-14, 48-51; Claim 1; Figure 12).

 	Regarding Claims 6 and 13, Dlott teaches a system and method further comprising:
 	Collecting selected agricultural information of a system for the agricultural product through a computerized interview process (Column 12, Lines 44-68; Column 13, Lines 1-7; Column 14, Lines 28-40); and
 	Data input/uploading from at least one mobile metering device (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 1Q-85;Figure 7, Element 170; Figure 8A).
 	As discussed above Dlott does not expressly teach that the device is on board the farm equipment as claimed.

 	Regarding Claims 7 and 14, Dlott teaches a system and method further comprising:
Data input/uploading from at least one mobile metering device (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 1Q-85; Figure 7, Element 170;
Figure 8A);
Allowing access to the information storage device to at least ONE of an agricultural producer OR harvester OR packager OR transporters OR processor OR distributor OR consumer (Figures 3, 12, 18A-17D; Column 8, Lines 1 -68; Column 15, Lines 44-68); and
Communication between at least TWO of the agricultural producer OR harvester OR packager OR transporter OR processor OR distributor OR consumer (Figures 3, 12; Column 8, Lines 1-68; Column 15, Lines 44-68),
As discussed above Dlott et al. does not expressly teach that the device is on board the farm equipment as claimed.
Smith et al., in an analogous art of agricultural product, teach a system and method comprising data input/uploading from at least one mobile metering device on board the farm equipment (Figure IS; Column 5, Lines 35-68; Column 23, Lines 14-32; Claim 1),

Smith et al, in an analogous art of agricultural production, teach a system and method comprising: Access and predict at least one sustainability measurement of the agricultural product including at least ONE of water usage OR carbon footprint OR
energy usage (e.g. water efficiency, water usage; Column 4, Lines 1 -5; Column 21, Lines 57-68; Column 22, Lines 6-14, 48-51; Claim 1; Figure 12), 13. 
Claims 3, 10, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dlott et al. (U.S. Patent No. 7,440,901, hereinafter Dlott) in view of Smith eta!. (U.S. Patent No. 9,202,252, hereinafter Smith) in view of Zolezzi, (U.S. Patent Publication No. 2003/0164264) as applied to the claims above and further in view of Juhani et al. “Decision Support Using Simulation for Customer-Driven Manufacturing System Design and Operations Planning”
 	Regarding Claims 3, 10 and 17, Dlott teaches a system and method further comprising:
 	Data input/uploading from at least one mobile metering device (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 10-S5;Figure 7, Element 170; Figure BA); and
 	Evaluating a sustainability measurement for the agricultural product according to predefined sustainability parameters (e.g. water efficiency, water use; Figure 17C; Column 17, Lines 45-50; Column 23, Lines 47-56; pesticide use, Figure 17D; Column 23, Lines 58-68); and

 	As discussed above Dlott does not expressly teach that the device is on board the farm equipment as claimed.
	Smith, in an analogous art of agricultural product, teach a system and method comprising data input/uploading from at least one mobile metering device on board the farm equipment (Figure 15; Column 5, Lines 35-68; Column 23, Lines 14-32; Claim 1),
 	While the use of scales is old and very well-known Dlott does not expressly teach the phrase ‘scale’ as claimed.
 	Zolezzi, in an analogous art of agricultural production, teaches a system and method comprising:
 	Evaluating a sustainability measurement for the agricultural product according to predefined sustainability parameters (e.g. carbon footprint; Paragraphs 4, 14); and
 	Assigning an agricultural product a sustainability rating based upon a sustainability scale (1-10, A-F; Paragraphs 4, 14; Figure 1; Claims 1,4),
 	It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Dlott and Smith with its ability to assigning an agricultural product a sustainability rating would have benefited from utilizing a scale in view of the teachings of Zolezzi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 
In addition, the combination of Dlott, Smith, and Zolezzi teach all of the limitations above but fails to explicitly teach generating a prediction of a yield potential of the agricultural product by applying at least one of a data-driven decision support system (DSS). However, Juhani et al teach a data-driven Decision System for generating predicting for a product (Note Pages 235-236 and 242). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosures of Dlott and Smith to incorporate a data-driven decision support system as taught by Juhani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
 	Regarding claim 12, Dlott teaches a system and method further comprising: Data input/uploading from at least one mobile metering device (Column 6, Lines 12-20; Column 8, Lines 14-22; Column 9, Lines 10-65;Figure 7, Element 170; Figure 8A).
	As discussed above Dlott does not expressly teach that the device is on board the farm equipment as claimed.
 	Smith, in an analogous art of agricultural product, teach a system and method comprising data input/uploading from at least one mobile metering device on board the farm equipment (Figure 15; Column 5, Lines 35-68; Column 23, Lines 14-32; Claim 1): and accessing and predicting at least one measurement of the agricultural product including sustainability OR profitability OR water usage OR carbon footprint OR 
 	Neither Dlott et al. nor Smith et al. teach a carbon footprint OR an energy measurement as claimed.
 	Zolezzi, in an analogous art of agricultural production, teaches a system and method comprising: predicting at least one sustainability measurement of the agricultural product includes at least ONE of a carbon footprint OR an energy measurement (carbon footprint; Paragraphs 4, 14).
  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.     
                                                             
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Romain Jeanty/Primary Examiner, Art Unit 3623